Citation Nr: 0837990	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-29 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for nephrolithiasis. 

2.  Entitlement to a compensable rating for service-connected 
left lateral peroneal tendonitis (hereinafter "left ankle 
disability").  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk




INTRODUCTION

The veteran had active service from January 1992 to January 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), by which the RO, in pertinent part, 
continued the veteran's noncompensable disability rating for 
the service-connected left ankle disability and denied the 
veteran service connection for nephrolithiasis.  

The Board notes that the April 2006 rating decision also 
granted service connection for residuals of right ankle 
sprain with a non-compensable disability rating, effective 
May 23, 2005 and denied service connection for a right foot 
condition.  However, the veteran's Notice of Disagreement 
only referenced the denial of an increased evaluation for the 
left ankle disability and the denial of service connection 
for nephrolithiasis.  The other issues have not been 
subsequently prepared or certified for appellate review and, 
consequently, are not before the Board at this time.  

The record reflects that evidence has been submitted directly 
to the Board, accompanied by a waiver of having this evidence 
initially considered by the agency of original jurisdiction 
(AOJ) in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  The veteran's nephrolithiasis existed prior to service 
and did not undergo a permanent increase in disability during 
such service.

3.  The VA examinations reveal normal range of motion 
findings for the veteran's left ankle disability, which is 
manifested by subjective complaints of pain.

    
CONCLUSIONS OF LAW

1.  Nephrolithiasis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 
(2007).

2.  The criteria for a compensable rating for the veteran's 
service-connected left ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  
With respect to the veteran's claims for service connection 
for nephrolithiasis and an increased rating for a left ankle 
disability, the veteran was provided with VCAA notice in July 
2005 and February 2006, both prior to the April 2006 rating 
decision.  Thus, the timing requirements of Pelegrini have 
been satisfied.   

In the February 2006 correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for nephrolithiasis.  The 
RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In regard to the veteran's increased rating claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
veteran, that to substantiate a claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect of that worsening on the veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The veteran also must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which the disability compensation is being 
sought, their severity, and duration and their impact upon 
employment and daily life.  Notice must also provide examples 
of the type of medical and lay evidence that the veteran may 
submit that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, 43-44.  The veteran has been 
notified that he must show evidence of an increase in 
severity of his disability in the July 2005 VCAA notice sent 
to him.  The VCAA notice informed the veteran that he could 
submit evidence in the form of lay statements, statements 
from a physician, and any other evidence to demonstrate a 
worsening of his ankle disability.  Although the veteran was 
not specifically advised regarding the diagnostic criteria 
for an increased evaluation, the August 2007 Statement of the 
Case included the diagnostic criteria necessary for an 
increased evaluation for his left ankle.  The veteran did not 
receive notification asking for him to present the effects 
his disability has on his employment and his daily life; 
however, he has presented such information through his VA 
examinations where he discussed the impact of the left ankle 
disability on his employment and athletic activities.   Since 
the veteran was given notice that he must present worsening 
of his service-connected disability for an increased rating 
claim, and he has presented evidence of such through his 
statements and VA examinations, he has not been prejudiced by 
any notice deficiency.    

The Board observes that the veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating.  However, he was provided with such information by a 
notification letter dated in March 2006.  Further, the 
veteran's claim for service connection for nephrolithiasis is 
being denied and, consequently, no disability rating or 
effective date will be assigned.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining private and VA medical records as identified by the 
veteran and included in the claims folder.  Moreover, the 
veteran has been afforded VA examinations for both of his 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Service Connection for Nephrolithiasis

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a) (2007).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran contends that his nephrolithiasis is related to 
his time in service.    

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are noted in examination reports are 
to be considered as noted.  38 U.S.C.A. § 1111, 1137 (West 
2002).  The presumption of soundness, however, attaches only 
where there has been an induction medical examination during 
which the disability about which the veteran later complains 
was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  

In this case, the November 1991 entrance examination report 
indicates that the veteran passed a kidney stone at the age 
of 17.  It was noted that he was hospitalized for the passing 
of the kidney stone.  An x-ray of the kidneys, ureters and 
bladder indicated that no radio opaque stone was seen.  The 
summary of defects and diagnoses included kidney stone, age 
17.  The veteran also indicated on a concurrent Report of 
Medical History that he had trouble with a kidney stone.  The 
veteran confirmed that he had a kidney stone at 17 and there 
was no recurrence since that time.  Due to the inclusion of 
this pre-existing medical condition on the entrance 
examination report, the Board finds that the presumption of 
soundness does not attach.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2007).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  

If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417. 

The crucial inquiry in this case is whether there is medical 
evidence that the veteran's pre-existing condition was 
permanently aggravated beyond natural progression due to any 
incident of the veteran's military service.  The Board 
concludes it was not.   

As noted above, the evidence of record shows that the veteran 
passed a kidney stone prior to entering service.  The 
condition was noted on the veteran's entrance examination 
report; however, the veteran was found qualified for service.  
The service treatment records reveal that the veteran was 
treated once for a kidney stone.  In a March 1993 service 
treatment record, the veteran was seen for complaints of mild 
pain in the right lower back and radiating to the right 
testicle.  The examiner noted that an Intravenous Pyelogram 
(IVP) showed an impression of a distal right ureteral stone 
with moderate obstruction of right collecting system and 
otherwise normal IVP.  The veteran underwent placement of a 
cysto stent and a ureteroscopy procedure.  No stone was seen 
during the latter procedure.  In late April 1993, the stent 
was removed, and the veteran was noted to be doing well.  
There is no other evidence of kidney or renal problems during 
the veteran's time in service.  Despite the evidence of in-
service treatment for removal of a kidney stone, there is no 
indication that the pre-existing condition increased in 
severity during the veteran's time in service.  The records 
only show that the veteran was treated for one episode of a 
kidney stone, the same as prior to service.  As such, the in-
service records only demonstrate further documentation of a 
pre-existing condition, not a permanent worsening as required 
for a grant of service connection based upon aggravation.    

Additionally, there is no other evidence of record that would 
warrant a grant of service connection.  In the July 2007 VA 
examination report, the veteran reported that he passed a 
kidney stone once in service and in July 1997.  The Board 
notes that the medical evidence of record indicates that the 
kidney stone was passed in July 1998 instead of July 1997 as 
reported in the exam.  The veteran indicated that he had not 
passed any kidney stones since that time, approximately 9 
years prior to the examination.  The veteran also denied 
history of any other kidney problems and provided no history 
of renal dysfunction or renal insufficiency.  Based on the 
physical examination of the veteran and review of the claims 
folder, the VA examiner noted a diagnosis of nephrolithiasis.  
The examiner explained that since the veteran has not passed 
a kidney stone for the last ten years and did not develop 
renal dysfunction, he opined that it was less likely as not 
that military service aggravated the nephrolithiasis.  No 
competent medical opinion is of record which refutes the 
findings of the VA examiner.

Based on the foregoing, the preponderance of the evidence 
weighs against the veteran's claim and an award of service 
connection is not warranted on the basis of aggravation of 
the pre-existing nephrolithiasis.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b) (2007).  

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
claim and an award of service connection is not warranted.  
38 C.F.R. § 3.102 (2007).


III.	Compensable Rating for Left Ankle Disability

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 
6 Vet. App. 396, 402 (1994).  However, the Court recently 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5271, moderate limitation of motion of 
the ankle warrants a 10 percent evaluation; a 20 percent 
evaluation requires marked limitation of motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5271.  The words "moderate" and 
"marked" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence for "equitable and just decisions."  38 
C.F.R. § 4.6.

Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

The veteran does not have malunion or nonunion of the tibia 
and fibula, ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, or malunion of the os calcis 
or astragalus.  Therefore, Diagnostic Codes 5262, 5270, 5272, 
and 5273 are not applicable.  38 C.F.R. § 4.71a.

The veteran's service-connected left ankle disability has 
been evaluated as noncompensable since January 1996.  The 
veteran contends that he is entitled to a higher disability 
rating.

The Board finds that the competent evidence of record does 
not warrant a compensable disability rating.  

The most recent VA examination, provided in July 2007, 
reveals a diagnosis of left lateral peroneal tendonitis.  The 
veteran reported pain over the left lateral foot, 
particularly over the fourth and fifth metatarsal bones.  The 
veteran stated that he had a constant dull pain in the 
lateral aspect of the left foot, which on average was a 5 on 
a scale of 1-10.  The foot was noted to be moderately weak 
and occasionally stiff.  There was no swelling, heat or 
redness.  There was minor fatigability and lack of endurance.  
The examiner noted that the veteran did not receive any 
treatment for his ankle other than ibuprofen from time to 
time.  The veteran reported that his work was only 
occasionally affected by his ankle and that the condition did 
not affect activities of daily living.  Upon examination, the 
dorsiflexion of the ankle was 20/20 and plantar flexion was 
noted as 45/45.  X-ray findings reveal that the bones were 
anatomically aligned with no fracture or dislocation.  The 
joints were noted as normal.  A January 2006 VA examination 
report reflects similar findings.  The report reveals that 
the veteran walked with a normal gait with no limp or gait 
dysfunction.  Examination of both ankles showed no evidence 
of edema or synovitis in the left ankle.  There was no 
instability upon stressing the joint and the veteran was able 
to walk on toes and heels with no apparent pain.  The range 
of motion findings for the left ankle revealed dorsiflexion 
to 20 degrees and plantar flexion to 45 degrees, both with no 
pain.  Repetitive motion testing revealed no further 
limitation such as fatigue, incoordination or instability.  
X-ray findings did not show any evidence of fracture, 
dislocation or bony destruction.  The joint spaces were noted 
to be normal and an ossicle was present at the tip of the 
lateral and medial malleolus.  

Based on the aforementioned medical evidence, the veteran 
does not meet or nearly approximate the criteria for a 
compensable rating under Diagnostic Code 5271.  In both 
examinations, the veteran was able to fully extend his ankle 
to 20 out of 20 degrees, and fully flex his ankle to 45 out 
of 45 degrees.  None of these maneuvers caused pain in his 
ankle.  Further, the X-ray findings from January 2006 and 
July 2007 reveal normal findings for the left ankle.  

Simply put, the veteran appears to have subjective daily 
ankle pain causing no functional limitation.  During the 
veteran's examinations, his ankles were not tender to 
palpation and no pain was noted with movement.  No limitation 
of motion was shown.  The Board does not conclude that this 
symptomatology approximates moderate limitation of motion of 
the ankle.  As such, a compensable evaluation is not in order 
when considering Diagnostic Code 5271.  The Board has 
considered rating the veteran's disability using other 
diagnostic codes; however, the Board does not find that a 
compensable rating is warranted considering any other 
relevant diagnostic codes.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected left ankle disability are contemplated in 
the noncompensable rating currently assigned.  There is no 
indication that weakness, fatigability, incoordination, or 
pain on movement of a joint causes functional loss greater 
than that contemplated by the noncompensable evaluation 
assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Based on the above, the Board finds that an increased rating 
is not warranted at any time during the pertinent appeal 
period.  Thus, a "staged rating" for the veteran's service- 
connected left ankle disability is also not warranted.  Hart 
v. Mansfield, 
21 Vet. App. 505 (2007).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
increased rating claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal with respect to this claim must be 
denied.


ORDER

Service connection for nephrolithiasis is denied.  

A compensable evaluation for the service-connected left ankle 
disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


